Citation Nr: 0101693	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-13 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to reimbursement for unauthorized private dental 
treatment expenses in a total amount of $1,207.00, for 
treatment rendered in 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  In December 1996, the VA authorized a private dental 
examination and full mouth x-ray for the veteran; the RO 
requested that the dentist send a treatment plan for pre-
authorization for further treatment.

2.  While the veteran's claim for authorization for VA 
payment of dental treatment was pending, the veteran 
proceeded to undergo additional private dental treatment by 
Dr. Olson, D.D.S., costing $1,207.00, for which he seeks VA 
reimbursement.

3.  On February 12, 1997, the RO reviewed the treatment plan 
submitted by Dr. Olson's office, and determined that 
treatment was denied; it was noted that "due to budget 
constraints veteran to come to Fargo VA for treatment."

4.  Later in February 1997, Dr. Olson's office completed 
dental work on the veteran.

5.  The dental treatment rendered by Dr. Olson in January and 
February 1997, was not rendered in a medical emergency; delay 
of such medical treatment would not have been hazardous to 
the veteran's life or health.

6.  VA facilities were feasibly available at the time the 
veteran required dental treatment.



CONCLUSION OF LAW

The criteria for entitlement to reimbursement for the cost of 
unauthorized dental treatment furnished to the veteran in 
1997 in the amount of $1,207.00 have not been met.  38 
U.S.C.A. §§ 1703, 1728, 5107 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 17.120, 17.160 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to reimbursement for 
unauthorized private dental treatment provided by Mark E. 
Olson, D.D.S., in January and February 1997.  He contends 
that due to bad weather conditions, he would have been unable 
to travel to the VA Medical Center in Fargo, North Dakota, 
for treatment, and that it would not have been reasonable to 
delay treatment.  

At the outset, the Board notes that the question of whether 
the veteran met the criteria under 38 C.F.R. § 17.161, 
regarding authorization of outpatient dental treatment, is 
not presently at issue.  Rather, the sole question on appeal 
is whether the veteran is entitled to reimbursement of costs 
incurred for dental treatment.  The facts of this case are 
uncontroverted, and are set forth as follows.  

In December 1996, the VA authorized the veteran's dentist to 
perform a dental examination and full mouth x-ray on the 
veteran.  See 38 C.F.R. § 17.160.  The RO requested that the 
dentist send a treatment plan for pre-authorization for 
further treatment.  In January 1997, Dr. Olson performed some 
additional work on the veteran's teeth, including composite 
work on teeth numbers 6 and 7, and root canal therapy.  On 
February 12, 1997, the RO reviewed the treatment plan 
submitted by Dr. Olson's office, and determined that 
treatment was denied; it was noted that "due to budget 
constraints veteran to come to Fargo VA for treatment."  
Later in February 1997, Dr. Olson's office completed dental 
work on the veteran, including crown work, an amalgam, an 
extraction, and an addition to a lower partial.

In November 1997, the RO received a letter from Dr. Olson's 
office requesting payment of the veteran's dental expenses 
from the January and February 1997 treatment.  In December 
1997, the RO notified both Dr. Olson and the veteran that 
payment of the dental treatment expenses had been denied due 
to budget constraints.  In August 1998, the veteran submitted 
a claim for reconsideration of the denial of payment of the 
dental expenses, but in a September 1998 letter, the RO 
explained that only an examination and x-rays had been 
preauthorized, but not the additional dental treatment.  

The veteran essentially maintains that due to harsh winter 
weather conditions, he would have been unable to travel to 
the VA medical center in Fargo, for dental treatment.  He 
also maintains that his dental condition was painful, and 
that he was not able to wait to have the work done. 

As a preliminary matter, the Board notes that during the 
course of the appeal certain legislation has been enacted 
with regard to veterans' benefits.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This newly enacted legislation provides, among other things, 
for VA assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  According to VA law, where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the newly 
enacted assistance provisions to be more beneficial to the 
veteran.  However, the Board finds that the record as it 
stands allows for equitable review of the issue on appeal, 
and no useful purpose would be served by delaying appellate 
review of the issues for additional development.  The 
pertinent evidence is of record, and the veteran has been put 
on notice of the requirements for his claim.  As such, the 
Board finds that there has been substantial compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
regarding 'duty to assist', and the Board will proceed with 
appellate review. 

According to VA law, under limited circumstances the VA may 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities, which were not previously 
authorized by the VA.  According to 38 U.S.C.A. § 1728(a), a 
veteran who is entitled to VA hospital care or medical 
services may be reimbursed for the reasonable value of such 
services provided by a non-VA facility, or the non-VA 
facility may be directly paid by VA, if three conditions are 
met.  The care or services must be: (1) rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) for an adjudicated service-connected 
disability, or for a non-service-connected disability 
associated with or aggravating an adjudicated service-
connected disability, or for any disability of a veteran who 
has a total disability permanent in nature resulting from a 
service-connected disability; and (3) must be rendered under 
circumstances where VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
38 U.S.C.A. § 1728(a)(1)-(3); 38 C.F.R. § 17.120.  The Board 
emphasizes that each of these three criteria must be met in 
order to establish entitlement to reimbursement or payment of 
medical expenses under 38 U.S.C.A. § 1728.  Zimick v. West, 
11 Vet. App. 45, 49 (1998).

In the present case, the evidence indicates that in December 
1996, the VA authorized the veteran to obtain a dental 
examination and x-rays.  Following completion of the 
foregoing, the veteran or his dentist was to submit a 
treatment plan for pre-authorization.  This information is 
set forth on the veteran's VA Form 10-2570d(R), "Dental 
Record Authorization and Invoice for Outpatient Services."  
However, it appears from the evidence of record that the 
veteran proceeded to undergo additional treatment from his 
private dentist, prior to receiving a response from the RO 
regarding his treatment plan.  In February 1997, the chief of 
the RO dental services, or a designee, indicated on the same 
VA Form 10-2570d(R) referenced above, that the treatment plan 
was not approved.  There is a handwritten note on the form 
indicating that there were budget constraints, and that the 
veteran should come to the VA office in Fargo for treatment.  

In short, the veteran underwent dental treatment while his 
claim for VA payment of such treatment was pending, and prior 
to obtaining authorization for payment by the VA.  After the 
VA determined that they would not be able to authorize his 
request, he was told that he should go to a VA medical 
center.  However, this was after he had proceeded to have the 
dental treatment.  As the veteran underwent dental treatment 
prior to receiving VA authorization, the provisions of 38 
U.S.C. § 1728(a)(1)-(3) and 38 C.F.R. § 17.120, regarding 
reimbursement, apply.  As set forth above, there are three 
requirements that must be met under those provisions, in 
order to entail VA reimbursement.  The Board will examine 
each of those elements.

The first element pertains to whether the dental treatment 
was rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.  In the present 
case, the Board acknowledges the veteran's complaints of 
pain.  However, there is no medical evidence of record, nor 
does the veteran specifically contend otherwise, that a delay 
in the dental treatment would have been hazardous to the 
veteran's life or health.  38 U.S.C.A. § 1728(a)(1); 38 
C.F.R. § 17.120(b).  The Board emphasizes that in the 
November 1997 letter from Dr. Olson, he does not indicate 
that the treatment was an emergency.  Rather, he merely 
states that severe weather prohibited the veteran from 
traveling to Fargo.  

Finally, the evidence does not demonstrate that VA or other 
Federal facilities were not feasibly available, or that an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C. § 
1728(a)(3); 38 C.F.R. § 17.120(c).  The Board notes that non-
VA treatment may be authorized only if a VA medical center or 
other federal facility is not "feasibly available."  
Factors to be considered are the urgency of the veteran's 
medical condition, the relative distance of travel, and the 
nature of treatment required.  38 C.F.R. § 17.53.  In the 
present case, there is no evidence that the veteran's medical 
condition was an emergency.  Furthermore, even accepting the 
veteran's contentions that he was unable to travel due to 
severe weather conditions and snow, there is no evidence that 
his dental condition was so urgent that he could not wait 
until the weather conditions would have permitted travel to 
the Fargo VA medical center.  Moreover, there is no 
indication in the record that treatment would have been 
denied at the Fargo VA medical center, had he sought it 
there.

In short, the Board finds that because the veteran underwent 
dental treatment prior to receiving VA authorization for 
payment, and because the evidence does not indicate that such 
treatment was for a medical emergency, or that VA facilities 
were unavailable, the criteria for entitlement to 
reimbursement for the cost of unauthorized medical services 
furnished to the veteran in January and February 1997, have 
not been met.  38 U.S.C.A. §§ 1703, 1728, 5107(b); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 17.120.  The benefit is not 
applicable under the circumstances of the veteran's claim, 
and the claim must be denied.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

